Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/532,492 filed on March 07, 2021.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reasons for Indicating Allowable Subject Matter
4.	Claims 1-3, 4, 6-10, 12, 14-15 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 1.
....
an atomic layer deposition (ALD) dielectric layer covering .... and completely filling up a gap between said magnetoresistive random access memory cells except a concave 20is formed on said atomic layer deposition dielectric layer between said magnetoresistive random access memory cells, wherein said concave is above a top surface of said magnetic tunnel junction stack and between two said magnetic tunnel junction stacks; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitation of the claim 8.
....
an atomic layer deposition (ALD) dielectric layer covering .... and completely filling up a gap between said magnetoresistive random access memory cells except a concave is formed on said atomic layer deposition dielectric layer between said magnetoresistive random access memory cells, wherein said concave is above a top 10surface of said magnetic tunnel junction stack and between two said magnetic tunnel junction stacks; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a magnetoresistive random access memory structure in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1 and 8 are allowable. Since the independent claims 1 and 8 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2,4, 6-7 of the independent claim 1, and the dependent claims 9-10, 12, 14-15 of the independent claim 8 are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the 
Chen et al. [US 10,163,651 B1] describes a similar invention in Fig. 4 which has not presented as the final device structure but an intermediate processing step. The final device structure shown in Fig. 7. The drawings shown in figs. 3-7 describe the processing steps wherein Fig. 7 is the final device structure. Therefore, the final device structure does not disclose the allowable limitation.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819